Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered April 10, 1997, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention with respect to the trial court’s marshalling of the evidence is unpreserved for appellate review and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. O’Brien, J. P., Thompson, Sullivan and Friedmann, JJ., concur.